There is no case on appeal in this record of which we can take notice. There is a paper purporting to be a case prepared and signed by defendants' attorneys, but it does not appear to have been served on the plaintiff or his counsel, or even tendered. There is no acceptance of service, and no return of an officer as to service, and no other compliance with statutory requirements. Revisal, sec. 591. (726)   We have held that there must be strict, or at least substantial, compliance with the statute. Pell's Revisal, pp. 591, 592, and cases cited. There are no assignments of errors based upon exceptions. The charge of the court, though exceptions were taken to it, is not in the paper assumed to be a case. Plaintiff has not appeared in this Court or filed a brief.
But notwithstanding these irregularities, we have examined the record, and the statements and exceptions contained in the case prepared for tender to the plaintiff, and find no substantial or reversible error. The case appears to have been properly tried on its legal merits.
No error. *Page 783